Hiel, J.
Where in a certificate to the bill of exceptions the trial judge certifies that it is true, “except as noted on margin on page 24 & 25,” such certificate does not amount to a certification that the bill of exceptions as written is true; and under the principle ruled in Adamson v. Bradley, ante, 328 (93 S. E. 894), and eases therein cited, the writ of error must be

Dismissed.


All the Justices concur.

Writ of error; from Douglas.
James & Bedgood, for plaintiff.
J. B. Hutcheson and Astor Merritt, for defendants.